Memorandum: The evidence in the record is sufficient to support the jury’s verdict convicting defendant of rape and sodomy. The standard of reasonable resistance is applicable, not that of utmost resistance (see, L 1977, ch 692). Moreover, the error in the sentencing minutes is of no consequence since the minimum sentence is fixed by law at one third of the maximum (Penal Law § 70.02 [3] [a]; [4]). We find no abuse of discretion in the sentence imposed by the court. (Appeal from judgment of Erie County Court, Wolfgang, J. — rape, first degree.) Present — Doerr, J. P., Denman, Green, Pine and Schnepp, JJ.